IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : NO. 307
                                :
DESIGNATION OF CHAIR AND VICE-  : DISCIPLINARY BOARD APPOINTMENT
CHAIR OF THE DISCIPLINARY BOARD : DOCKET
OF PENNSYLVANIA                 :


                                        ORDER

PER CURIAM
         AND NOW, this 15th day of January, 2020, James C. Haggerty, Esquire, is hereby

designated as Chair, and John F. Cordisco, Esquire, as Vice-Chair, of the Disciplinary

Board of Pennsylvania, commencing April 1, 2020.